   Mack Financial Services
                                                                                                       Master Loan and Security Agreement

                                                   BORROWER'S NAME AND ADDRESS
           Legal Name:Easterday Farms
      Business Type: Partnership
     Mailing Address: 5235 N INDUSTRIAL WAY , PASCO, WA, 99301
        Street Address:      5235 N. Industrial     Way
                  City: PASCO                                    State: WA                                               Zip: 99301
                County: FRANKLIN                                        Telephone: 509-547-9600                        Fax:
      Federal ID/SSN:                                                   Email:
        Customer No:         7610239                                    State of Formation: WA or State of Residence: N/A


Borrower:             Ea,   erday F        m                                          Lender: Mack Financial Services, a division of VFS US
                                                                                      LLC
Signature:                       i                                    (SEAL)          7025 Albert Pick Road, Suite l05 (27409)
                                                                                      P.O. Box 26131
Title:                 paftWA                                                         Greensboro, North Carolina 27402-6131
Print Name:              6,00.`i kif        . 0/-5 1VP0441                            Signature:
                                                                                      Print Name:
                                                                                      Title:
            This Master Loan and Security Agreement (this "Master Agreement") is entered into as of 7/23/2020 by and between Easterday Farms, (and if more
 than one, jointly and severally, the "Borrower"), whose principal place of business (or primary residence, if an individual) is located at the address set tbrth
above, and Mack Financial Services, a division of VFS         LLC, a Dclawan: limited liability company (together with its successors and assigns, "Lender").
            Borrower has requested Lender to make loans from time to time to Borrower, the proceeds of which will he used by Borrower to acquire directly from
sellers and/or manufacturers such construction equipment, motor vehicles, trailers, and other personal property or related equipment (collectively, the
"Equipment") as more particularly described on promissory notes and schedules to be attached from time to time to this Master Agreement, each in the form
attached as Exhibit "A" (each collectively a "Schedule"). Borrower understands and agrees that it shall at all times be bound by the terms and duties set forth in
this Master Agreement and in the Schedules and that the Schedules shall he interpreted and construed consistent with the terms of this Master Agreement. In
consideration for Borrower's agreement to abide by all such terms, and, subject to the terms and conditions of this Muster Agreement, Lender has agreed to make
such loans to Borrower In order to induce lender to enter into this Master Agreement, all Schedules, and all addenda executed or delivered by Borrower and/or
Lender herewith and therewith (this "Agreement," and together with all other documents executed or delivered in connection with this Agreement, including any
guaranties and all other documents of any other obligor required under this Agreement, the "Loan Documents"). Borrower has agreed to grant Lender a
purchase-money, first-priority security interest in the Equipment. Each Schedule shall be deemed a separate loan agreement with respect to the Equipment
described therein. The terms "Loan Parties" and, individually, a "Loan Party" shall mean Borrower or any other person that from time to time is obligated to
Lender under any of the Loan Documents, including any guarantor of any or all of the Obligations (as defined in Section 2).
            For valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Borrower, under seal, and Lender agree as follows:
1. The Loan. Subject to the satisfaction of all of the terms and conditions of this Agreement, Lender agrees to loan to Borrower, in one or more transactions, such
amounts as may he mutually agreed upon by Lender and Borrower from time to time (collectively, the "Loan Amount"):
            (a) Advances. Each advance of a portion of the Loan Amount (each, an "Advance") shall be evidenced by a Schedule. Principal shall bear interest at
the interest Rate (as specified on the applicable Schedule) front the date of disbursement mail the applicable due date, whether due by acceleration or otherwise.
All interest due wider this Agreement shall be computed on the basis of a 360-day year and accrue on a daily basis for the actual number of calendar days elapsed.
All Obligations not paid when due shall bear interest at a rate which is the lesser of 18% per annum or the maximum rate allowed by law (such rate, the "Default
Rate"). Borrower agrees to pay an effective rate of interest that is the sum of (i) the Interest Rate and (ii) the additional rate of interest resulting from any other
charges or fees paid or to be paid in connection with this Agreement that are determined to he interest or in the nature of interest.
           (b) Payments. Borrower promises to pay principal and interest in monthly payments in arrears in the amounts and on the dates specified in each
Schedule. Any payment due on a date when banking institutions arc not open to the public under the laws of the United States or the State of North Carolina shall
be due on the next succeeding date on which such institutions arc open On the Maturity Date (as specified on the applicable Schedule), Borrower shall pay to
Lender the unpaid principal, all accrued and unpaid interest and all other Obligations then due and owing to Lender. Borrower agrees to make all payments of any
amounts due under this Agreement in the manner required by Lender, including, but not limited to, by wire transfer, electronic funds transfer, or automatic
withdrawal from Borrower's accounts. Payments shall not be deemed received by Lender until good funds arc actually received by Lender. All payments and
obligations of Borrower under this Agreement will be made and performed without counterclaim, deduction, defense, deferment, set-off, or reduction. If any
payment ofprincipal and interest of any other Ohligation is not received in full by Lender within 15 calendar days alter its due date, Lender shall charge a late fee
of five percent (5%) of the amount due and unpaid, which such fee shall he immediately due and payable upon receipt of written notice from Lender and shall
constitute an Obligation. Acceptance of late payments shall not waive (i) the TIME iS OF 'l'HF. ESSENCE PROVISION, (ii) the right of Lender to require that
subsequent payments be made when due, or (iii) the right of Leuder to declare an Event of Default (us defined in Section 9) if subsequent payments are nut made
when due At the option ofLender, payments shall be applied to principal, interest, and other Obligations in such order as Lender shall determine. if at any time or
from time to time, whether before or after payment and performance of the Obligations in hill, all or any part of any amount received by Lender as payment of an
Obligation must be or is claimed to he subject to avoidance. rescission, or return to any Loan Party for any reason whatsoever, such Obligation and any liens,
security interests, and other encumbrances that secured such Obligations at the time such avoidance, rescission, or retuned payment was received by Lender shall
be deemed to have continued in existence or shall be reinstated, as the ease may be, all as though such payment had not been received. All calculations made by
Lender with respect to amounts due under the Loan Documents shall be deemed conclusive and binding for all purposes absent manifest error.

                                                                               1(5)                                                            6465555: TA 49: 03 20


                                                                                                                        EXHIBIT 1
         21-00141-WLH11                    Doc 604-1             Filed 04/21/21              Entered 04/21/21 12:42:07 Page
                                                                                                                         Pg 11 of
                                                                                                                               of 55
               (c) Conditions Precedent. Lender shall have no obligation to make any Advance to or on behalf of Borrower until all of the following conditions
   precedent are fulfilled to the reasonable satisfaction of Lender: (i) all of the representations made by Borrower in this Agreement are true and accurate as of the
   date of such requested Advance (each such date, a "Funding Date"); (ii) Borrower has provided lender with evidence of Borrower's compliance with the
   insurance requirements set forth in this Agreement; (iii) Lender has received LICC Financing Statements (if required by Lender) which Borrower hereby
   authorizes Lender to file and, if applicable, evidence that the Equipment for which the Advance has been requested has been or will be titled and registered, in
  each case in a manner that will reflect Lender's first-priority security interest in form and substance satisfactory to Lender. including, for titled Equipment, a
   certificate of title on each item of Equipment showing Lender as first I ienholder; (iv) Borrower has provided or caused to he provided certificate(s) ol' a secretary
  or other authorized officer of each Loan Party certifying as to (A) the authority of such I .oan Party to execute and deliver, and perform its obligations under, the
  Loan Documents to which it is a party. (B) the incumbency and signatures of the officers authorized to execute the I.oan Documents and (C) if required by
  Lender, the accuracy and completeness of such Loan Party's attached organizational and governing documents; (v) if required by Lender, Lender has received
  executed guaranties in form and substance satisfactory to Lender; (vi) Lender has received a Schedule executed by Burrower, in furl and substance satisfactory to
  lender; and (vii) such other documents or legal opinions as may be requested by Lender.
  2. Security Agreement. To secure Borrower's full and complete payment and performance under this Agreement, Borrower hereby grants to Lender a security
  interest in and to the Equipment and such other equipment and goods as described on the Schedules now and hereafter to be attached to this Master Agreement
  together with all attachments, accessions, replacements, parts, proceeds (including insurance proceeds), accounts, rights to payment (including monetary
  obligations, whether or not earned by performance), secondary obligations incurred or to he incurred, chattel paper, electronic chattel paper, general intangibles,
  payment intangibles, instruments, warranties, service contracts, documents and records now or hereafter arising from the Equipment (collectively, the
  "Collateral"). 'the security interest in the Collateral and the rights granted hereunder shall secure the following (collectively, the "Obligations"): (a) the
  indebtedness of Borrower to Lender or any affiliates of Lender evidenced by this Agreement (and any renewals, extensions, or modifications thereof), together
  with interest thereon, late charges, and costs of collection as provided in this Agreement; (b) the payments of all amounts agreed to be paid by Borrower in this
  Agreement; and (e) the observance and performance by Borrower of all of the terms, provisions, and covenants to be performed by Borrower under this
  Agreement, or under any agreement(s), of whatever nature, with Lender or any affiliate of die Lender. The security interest shall remain in full effect, without
  waiver or surrender of any of Lender's rights hereunder, notwithstanding any one or more of the following: (i) extension of the time of payment of the whole or
 any part of any Schedule; (ii) any change in the tenns and conditions of any Schedule; (iii) substitution of any other evidence of indebtedness for any Schedule;
 (iv) surrender, release, exchange, or alteration of any Collateral or other security, either in whole or in part; or (v) release, settlement, discharge, compromise,
 change, or amendment, in whole or in part, of any claim ofLender against any Loan Party.
 3. Borrower's Representations. Borrower warrants and represents to Lender, expressly acknowledging that Lender is relying on these warranties and
 representations, that, as of the date of this Master Agreement and/or each Funding Date, as applicable, and agrees that until all of the Obligations have been
 irrevocably satisfied in full: (a) all information supplied by Borrower in any financial, credit, or accounting statement is and will be true, correct, valid and
 genuine; (b) each item of the Equipment is to he used only for business, and not for personal, family or household, purposes; (c) if Borrower is not an individual,
 Borrower is duly organized, validly existing, and in good standing under the laws of the state of its fonnation; (d) Borrower has the full authority to enter into
 each of the Loan Documents and to perform all of its obligations under each of the Loan Documents: (c) Borrower has duly authorized, executed, and delivered all
 of the Loan Documents to which it is a party and each such Loan Documents constitutes the legal, valid, and binding obligation of Borrower, enforceable against
 Borrower in accordance with its terms; (f) the execution and delivery of, and performance of the transactions contemplated in, each of the Loan Documents do not
 require the approval of any stockholder, trustee, or holder of any obligations of Borrower and do not and will not violate any law, rule, or order now binding on
 Borrower, or the charter, by-laws, or other governing documents of Borrower, or violate the provisions of, constitute a default wider, or result in the creation of
 any lien or encumbrance upon the property of Borrower under, any contract or agreement to which Borrower is a party or by which it or its assets are bound, or
require the consent or approval or the giving of notice to the federal or any state or local government (other than customary titling, registration, and security
 interest filings); (g) there arc no pending or overtly threatened actions or proceedings, which either, individually, or in the aggregate, would materially adversely
affect the financial condition of Borrower or Borrower's ability to fully perform all of its obligations under any of the Loan Documents; (h) the Equipment is
owned by Borrower and free of all security interests and liens, except ftir the lien of this Agreement; (i) Borrower maintains its principal place of business or
principal residence at the address set forth on page 1 of this Master Agreement, and Borrower's exact legal name (if Borrower is an individual, Borrower's legal
name is the name exactly as it appears on Borrower's most recent, unexpired driver's license issued by the state of his/her principal residence) and state of
 formation or principal residence are identified on page 1 of this Master Agreement; (j) Lender shall have a perfected security interest in the Collateral at all times
 that shall he prior to any other interests in the Collateral; and (k) that no Event of Default or event which, but for the passage of time or the giving of notice, or
both, would constitute an Event of Default under any atilt Loan Documents has occurred and is continuing.
4. Borrower's Obligations. In addition to and not in limitation of any other agreements of Borrower under the Loan Documents, Borrower agrees at its sole
expense: (a) to use or permit the use of each item ofEquipment only in the United States (and, solely in the ease of titled Equipment, in Canada for not more than
60 calendar days per rolling 12 calendar month period to he determined individually for each item of Equipment) in accordance with all applicable laws,
regulations and insurance policies; (h) to keep each item of Equipment free from all claims, liens, encumbrances and attachments of any kind whatsoever, other
 than the lien of Lender; (c) to file, report, and pay by the applicable due date all taxes, fees, and assessments on the Equipment and this Agreement, sending a
copy of such filing and payment contemporaneously to I .ender; (d) to defend any action, proceeding, or claim affecting the Collateral or Lender's first-priority
security interest therein; (c) to maintain the Equipment in good operating condition, repair, and appearance in conformity with all governmental regulations,
insurance requirements, and manufacturer's warranty requirements; (1) if titled Equipment, to obtain a certificate of title on each item of Equipment showing
Lender's first-priority security interest, and for all types of Equipment. to preserve and perfect Lender's security interest; (g) to not misuse, secrete, sell, rent, lend,
encumber, transfer, or illegally use any of the Equipment nor permit any item of Equipment to be operated by or be in the possession of any affiliate ofBorrower
nor any other entity nor assign any of its interests or obligations under this Agreement (regardless of whether any of the foregoing occur voluntarily or by
operation of law); (h) that Lender may enter any premises to inspect the Equipment or Borrower's books and records on the Equipment at any time during usual
business hours; (I) promptly upon request of Lender. to provide Lender with complete financial information of the Loan Parties to include income statements and
balance sheets, prepared in accordance with generally accepted accounting principles, on a quarterly basis within 30 calendar days after the end of each quarter
and on an annual basis within 90 calendar days after each fiscal year end, reviewed or audited as customarily prepared by Loan Parties; (j) to give Lender prompt
written notice of any lien or claim on any item of Equipment for which it is obligated to indemnity Lender; (k) it will not transfer or permit auy transfer of any
part of the Collateral to be made or any interest therein to he created by sale (except as expressly permitted in this Agreement), grant of a security interest, or by
levy, or other judicial process (whether occurring voluntarily or by operation of law); (I) to take all actions and execute and file all documents reasonably
requested by Lender to establish, maintain, and continue the perfected security interest of Lender in the Collateral (including without limitation execution or re-
execution of any document required to correct previous en-or), and that a carbon, photographic, or other reproduction of this Agreement may be filed as a
financing statement; (m) within 15 calendar days of receipt of written notice from Lender, to pay all costs and expenses of filing and recording (including the
costs of all searches deemed necessary by Lender) to establish, maintain, and determine the validity and priority of Lender's security interest; (n) within 10
calendar days after any request of Lender, to reaffirm the amount due under tiny Schedule and provide a description of any alleged ulThets. counterclaims. ur
defenses to the payment thereof, (o) it will not change its principal place of business, primary residence, state of formation, or legal name without 31) calendar
days' prior written notice to Lender. (p1 it will not permit the Equipment to be used for transportation of passengers ur for time digging, hauling, loading. storing ur
transporting of material designated as hazardous, radioactive. toxic, flammable, or explosive, or environinentully hazardous. unsafe, or dangerous under any
federal. state. or local law. rule. regulattun or requirement: (q) to pay on demand all reasonable external and internal costs, expenses, and fees (including
                                                                                   2(5)                                                           6,165555 TA 49 1)3.20


                                                                                                                           EXHIBIT 1
          21-00141-WLH11                    Doc 604-1              Filed 04/21/21               Entered 04/21/21 12:42:07 Page
                                                                                                                            Pg 22 of
                                                                                                                                  of 55
  reasonable legal fees and expenses) or Lender in enforcing the Loan Documents and the rights and remedies of Lender under the 1.oan Documents and applicable
  law, regardless of whether any legal action or proceeding is instigated, which such costs, expenses, and fees shall constitute an Obligation secured by the
 Collateral; and (r) it will not interfere with the operation of any telematics system in any Equipment and that Lender may monitor or access the Equipment
 utilization, location and other information or reports contained in or generated by any such telematics system to ensure compliance with this Agreement, or for
 any other lawful purpose, and may use any telematics system or information generated by the telematics system to locate the Equipment in the event of default
 under this Agreement.
 5. Insurance and Risk of Loss. All risk of loss, damage or destruction of the Equipment will at all times be on Borrower. Borrower agrees, to the extent
 permitted and in a manner permitted by applicable law, to maintain, at its expense: (a) Special Form property insurance or other insurance acceptable to Lender,
 protecting the Equipment from loss or damage by fire, theft and other customary risks for the greater of the Equipment's replacement cost or the Obligations with
 a deductible not to exceed $2,500 per item of Equipment, naming Lender as a loss payee on a "Lender's Loss Payable" endorsement; and (b) liability insurance in
 an amount not less than $1,000,000 per occurrence and, upon request by Lender, naming Lender as an additional insured (collectively, "Required Insurance").
 Borrower must provide Lender satisfactory written evidence of Required Insurance within 30 calendar days of the commencement date of this Agreement, the
 cancellation or expiration of such Required insurance, or upon any subsequent written request from Lender. If Borrower does not do so, Lender may obtain
 insurance from an insurer of Lender's choosing in such forms and amounts as lender deems reasonable to protect Lender's interests (collectively, "Lender's
 Insurance"). Lender's Insurance will cover the Equipment and Lender; it will not name Borrower as an insured and may not cover all of the Borrower's interest
 in the Equipment. Borrower agrees to pay Lender periodic changes for Lender's Insurance (collectively, "Insurance Charges") that include: (i) a premium that
 may be higher than if the Borrower maintained the Required Insurance separately; (ii) a finance charge of up to 1.5% per month on any advances made by I.ender
 or Lender's agents; and (iii) commissions, and billing and processing fees, ally or all of which may generate a profit to Lender and Lender's agents. If Borrower
 fails to provide satisfactory evidence of Required Insurance by the due date, Lender may pay Insurance Charges by debiting Borrower's account under any
 previously authorized automatic payment. Lender shall discontinue billing or debiting Insurance Charges upon receipt of satisfactory evidence of Required
 Insurance. Borrower shall immediately notify Lender in writing of any damage, theft or loss to Equipment that makes any item of Equipment unfit fix continued
 or repairable use. Lender may apply insurance proceeds to the Obligations or any other obligation of Borrower to Lender as Lender deems appropriate.
 6. Power of Attorney. Borrower hereby irrevocably appoints Lender as Borrower's atturney-in-Nct to execute and endorse all checks or drafts in Borrower's
 name to collect under any insurance covering Equipment. If titled Equipment, Borrower hereby grants Lender an irrevocable power of attorney for the purpose of
 titling and registering the Equipment and perfecting Lender's security interest in the Collateral If non-titled Equipment, Borrower hereby appoints Lender as
 agent ibr the benefit of Borrower and pants Lender an irrevocable power of attorney to take any and all actions and to execute and tile all documents necessary to
establish, maintain, and continue the perfected security interest of Lender in the Equipment, in the name of and on behalf of Borrower, at Borrower's sole cost and
expense. Each such power of attorney is coupled with an interest and is irrevocable so long as any Obligations remain outstanding.
7. Borrower's General Indemnities. Borrower agrees that (a) Borrower will indemnify, defend and hold harmless and upon demand reimburse Lender and its
agents and employees for, from, and against (i) any and ail liabilities (including strict liability), losses, damages (whether incidental, consequential, or direct),
actions, causes of action, suits, proceedings, claims, demands (for compensation, indemnification, reimbursement, or other►ise), assessments, tines, penalties,
judgments, fees, costs and expenses (including legal fees and expenses) of every kind and nature related to the Loan Documents, the Collateral, or any parr
thereof, (ii) the selection, manufacture, purchase, delivery, sale, possession, operation, use, misuse, contents, repair, collision, personal injury, death, condition, or
return of any item of Equipment and any breach by Borrower of any of its obligations to Lender under this Agreement; or (iii) any action taken by Lender
hereunder (a "Claim"), and should Lender incur any obligation as a result of such Claim, then Borrower shall reimburse Lender upon demand; and (b) Lender
may, at its sole option, take any action Lender deems necessary to cure any Event of Default, and Borrower will immediately and fully compensate Lender for
such action. In the sole discretion of lender, it may choose to retain control of, retain counsel of its choice for, and approve of any resolution of any such claim
covered by this Paragraph without affecting the obligations of Borrower to indemnify, defend and hold tender harmless as set forth hereinabove The obligations
of Borrower and the rights of Lender under this Section 7 shall survive payment and performance of the Obligations in full and shall remain in full force and
elIect without termination.
8. Continuation of Agreement. This Agreement shall remain in full force and effect, without waiver or surrender of any of Lender's rights hereunder,
notwithstanding (a) any extension of the time of payment of the whole or any part of the Obligations; (b) any modification to this Agreement or substitution of any
other evidence of indebtedness for any Schedule; (c) acceptance by Lender of any Collateral or security of any kind as partial payment of the Obligations; or (d)
surrender: release, exchange, or alteration of any Collateral in whole or any part
9. Events of Default. Each of the following shall constitute an "Event of Default" which will allow Lender to exercise all of its rights under this Agreement and
applicable taw: (a) any Loan Party (each such other person that from time to time is obligated to Lender under any of the Loan Documents and/or executes any
guaranty, surety, or any or all of the Obligations, or any endorser for the Borrower, together with Borrower, the Loan Party, fails to make any payment in full
when due under any Loan Document; (b) the occurrence of an Event of Default under any Loan Document or the default by any Loan Party of any obligation or
liability to Lender; (c) the failure by any Loan Party to puform any obligation not involving the payment of money, or to comply with any other term, condition,
provision, covenant, or warranty applicable to such Loan Party under any of the loan Documents and such obligation, term, condition, provision, covenant, or
warranty remains unsatisfied after 10 calendar days' written notice to such Loan Party; (d) any representation or warranty made by any Loan Party in any of the
Loan Documents or otherwise or any information delivered by any Loan Party in obtaining or hereafter in connection with the credit evidenced by any Loan
Document is materially incomplete, incorrect, or misleading as of the date made or delivered; (e) any Loan Party becomes insolvent, is unable or admits in writing
its inability to pay its monetary obligations as they become due: makes a general assignment for the benefit of creditors, or applies for or acquiesces in the
appointment of a trustee, receiver: or other custodian for such party or any of its assets or property, or a trustee, receiver, or other custodian is appointed for any
Loan Party or any of its assets or property; (I) commencement of any case under the Bankruptcy Code (Title 11 of the United Slates Code) or any similar
proceeding under any federal, state: or foreign law by or against any Loan Party; (g) the death, incompetence, dissolution, or liquidation of any Loan Party, the
consolidation or merger of any Loan Party with any person or entity, or the taking of any action by any Loan Party toward any dissolution, liquidation,
consolidation, or merger (regardless of whether such actions occur voluntarily or by operation of law); (h) any Loan Party ceases to do business in the ordinary
course or suffers a material adverse change in its management or ownership; (i) the sale, assignment, or transfer of all or substantially all of its assets by any Loan
Party (regardless of whether such action occurs voluntarily or by operation of law) without the consent of Lender; (j) any Loan Party, or any other person acting
on behalf of such Loan Party, claims that any Loan Document or any lien or security interest is not legal, valid, binding, or• enforceable against any Loan Party, or
that the priority of any lien or security interest securing any of the Obligations is different than the priority represented and warranted in the Loan Documents; (k)
any Loan Party shall be in default with respect to any agreement with or obligation to any other party tbr the payment of borrowed money, contractual obligation,
or rent, in excess (A11,000,000; or (1) the occurrence of any condition or event that is a default or is designated as a default, event of default, or Event of Default
in any other agreement, contract, or indebtedness of any Loan Party to Lender or to any affiliate of Lender.
10. Rights and Remedies of Lender. Whenever an Event of Default has occurred under this Agreement and at any time thereafter, Lender will have all the rights
and remedies provided by this Agreement, the UCC, and other applicable law. At the option of Lender, with or without notice, any or all of the Obligations then
owing under this Agreement will he immediately due and payable in full, together with all costs and expenses, including attorneys' fees, incurred by Lender in the
enfircement of its rights and remedies under this Agrannciit. 13urrower acknowledges that this Agreement is a "business contract" as that term is used under
NC G.S § 6-21 6 or any successor thereto Lender may, without notice or demand or legal process, take possession of the Collateral (which shall be deemed
upon an Event of Default to include ally and all Equrpntent covered at any time by this Agreement, ►►ithout regard to the then-current slaws of payments due for
any such specific item of Equipment) wherever round and, for this purpose. may enter upon the locked or unlocked property occupied or under the control of
                                                                                 3(5j                                                             6465555 TA 49: 0310


                                                                                                                          EXHIBIT 1
          21-00141-WLH11                    Doc 604-1             Filed 04/21/21               Entered 04/21/21 12:42:07 Page
                                                                                                                           Pg 33 of
                                                                                                                                 of 55
  Borrower Lender may require Borrower to assemble the Collateral and make it available to Lender at a place to be designated by Lender Lender, at the expense
 of Borrower, may make repairs dterned necessary or desirable to the Collateral. Lender shall not be responsible for any injury or loss to the Collateral unless
 caused by the willful wrongful acts or omission of Lender while the items of Collateral arc in Lender's possession. Lender may, with or without obtaining
  possession of the Collateral or any part thereof, sell the same at a public or private sale in the wholesale or retail market, lease, or otherwise dispose of any or all
 of the Collateral with or without notice to the Borrower. Borrower agrees that the items of Equipment are of a type customarily sold in recognised markets within
 the meaning of the Uniform Commercial Code. Lender may also advertise and sell the Equipment through intemet websites through which equipment similar to
 the Equipment is sold, and such disposition shall be deemed in conformity with reasonable commercial practice among dealers of the type of property that was the
 subject of the disposition. At any sale or disposition, Lender may accept a trade of property for all or any portion of the sales price. As permitted by applicable
 law, Lender may, at any sale, public or private, of the Collateral, purchase any or all of the Collateral offered at snch sale. The proceeds of any sale or sales, after
 deducting all expenses of Lender in taking, storing, repairing, and selling the Collateral (including reasonable attorneys' fees and legal expenses) shall be applied
 to the payment of any part or all of the Obligations and any other indebtedness or liability of Borrower to Lender, and any surplus thereafter remaining shall be
 paid to Borrower or to any other person that may be legally entitled to such surplus. Lender shall be imder no duty to select any items of Collateral over any other
 items or to sell the items of Collateral pro rata or in any order but may select and sell snch items as Lender may determine. Lender may, at its option, and without
 any obligation to do so, pay, perform, and discharge any and all amounts, costs, expenses, and liabilities herein agreed to be paid or performed by Borrower, and
 all amounts so expended by Lender shall become part of the Obligations secured by the Collateral and shall be immediately due and payable by Borrower upon
 demand and shall bear interest at the Default Rate I .ender may pursue any legal remedy available to collect all Obligations and to enforce its rights in the
 Collateral. Lender may exercise any or all other rights and remedies concurrently or consecutively in such order as Lender elects without diminishing Lender's
 rights to later pursue remedies on any of Borrower's other obligations. Such rights and remedies shall be cumulative and non-exclusive and shall inure to the
 benefit of Lender and its successors and assigns. Neither the action nor failure of Lender to take any of the actions or exercise any of the rights or remedies
 granted to Lender in this Agreement shall be construed to be a waiver of any of the rights or remedies of lender. In Lender's exercise of the powers granted by
 Borrower under this Agreement, no liability shall be asserted or enforced against Lender except for Lender's willful wrongful acts; and Borrower expressly
 waives and releases Lender from all other such claims or liabilities To the extent permitted by law, Borrower waives all other remedies, including specific
 performance, the right to deduct damages from current amounts due, and all indirect, consequential, punitive, and incidental damages.
 11. Governing Law. This Agreement has been delivered and accepted in the State of North Carolina and shall be governed by the substantive laws of the State of
 North Carolina, without regard to and irrespective of the conflicts of law provisions of the laws of such State. Borrower acknowledges that the act necessary to
 the making of this Agreement is the execution of' this Agreement by Lender and receipt of this Agreement at Lender's North Carolina offices, and that this
 Agreement is therefore made in the State of North Carolina. This Agreement is intended to be effective as a contract or instrument executed under seal.
12. Consents and Waivers. TO THE EXTENT PERMITTED BY APPIICABLE. I AW, •l'TE BORROWER AND LENDER IIEREBY VOLLTNTAR IT X AND
 INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRTAI. BY JURY 1N RESPECT TO ANY LITIGATION IN CONNECTION WITH THIS
AGREEMENT, THE LOAN DOCUMENTS. OR ACTIONS OR STATEMENTS (WHETHER VERBAL OR WRITTEN) OF ANY PARTY. To the extent
 permitted under applicable law, Borrower expressly consents to and authorizes any court of competent jurisdiction to issue, by hearing without notice, such order
or orders as may be appropriate or necessary to enforce the terms of the Loan Documents, granting to Lender such powers, orders, or anthority as Lender shall
need or desire to enforce the Loan Documents. Borrower consents and agrees that any such court need not require any bond of Lender, that Borrower shall at no
 time request any such bond, and that the parties agree that time is of the essence to protect the interests of Lender. Borrower hereby acknowledges its express
 intent to waive and abandon all personal property exemptions granted by the law of any State or under any federal (including bankruptcy) law with respect to the
Collateral To the extent permitted under applicable law, Borrower expressly waives any notice of (a) sale or other disposition of the Collateral and (b) any
exercise of any other right or remedy by Lender and any other right to notice after an Event of                  To the extent such notices cannot be waived, any notice
givers to Burrower at the address set forrh on page 1 of this Master Agreement (or to such other address provided in writing to Lender by Borrower) by registered
ur certified mail or a national overnight courier (with confirmation of delivery) at least 5 calendar days before the date of sale shall he deemed reasonable and to
fully satisfy the requirement for giving of notice to Borrower.
13. Liability of Lender. Lender shall not in any way be liable for the condition or maintenance of the Collateral or any failure to do any or all of the actions for
which rights and authority are granted in the Loan Documents. The failure of Lender to take any of the actions or exercise any of the rights, interests, powers, or
authority granted to Lender nnder the Loan Documents shall not he construed to be a waiver of any of the rights, interests, powers, or authority granted to Lender
under the Loan Documents Tn exercise of its rights and remedies, Lender shall not have any liability to Borrower for any injury or loss to the Collateral, other
assets, business, or operations of Borrower or any other liability, other than for Lender's own gross negligence or willful misconduct, and if relating to Collateral,
while it is in Lender's possession.
14. Construction. Unless otherwise expressly provided in a Loan Document, in the event of any conflict between any provision of a Schedule and any other T.oan
Document, the terms (tithe Schedule shall control such conflict. The parties to the loan Documents have negotiated the terms of the transactions evidenced by the
Loan Documents and the drafting of the Loan Documents shall not be construed for or against any I ,oan Party or Lender.
15. Assignments or Transfers.
            (a) Transfers by Lender Borrower acknowledges that Lender may assign, transfer, grant a participation in, grant a security interest in and/or delegate
or subcontract its obligations in whole or in part under any Loan Document without notice to or consent of any I .oan Parry. Any assignee or transferee of Lender
shall have the rights, assigned and transferred, but none of the obligations of lender Hider the Loan Documents, and Borrower agrees that it will not assert
against any assignee or transferee of Lender any defense, counterclaim, or offset which Borrower may have or may claim against Lender or its agents.
Borrower acknowledges that any assignment or transfer by I .ender shall not materially change Borrower's duties or obligations under this Agreement or any other
Loan Document.
            (b) Transfers by Borrower. No Loan Party shall assign, transfer, delegate, or dispose (whether voluntarily or by operation of law) of all or any part of
its Obligations under the Loan Documents or enter into a lease of all or any part of the Equipment, without the prior written consent of Lender and any such action
attempted without the prior written consent of Lender shall be void as against Lender and constitute an immediate Event of Default under this Agreement.
Notwithstanding the foregoing prohibition against such transfers by Borrower, Borrower hereby transfers, conveys, and assigns to Lender and grants to Lender a
security interest in all of Borrower's rights, title, and interest in, but none of its obligations under, any lease of the Equipment, and all proceeds and income arising
therefrom. In the event Lender is requested to consent to a lease of the Equipment, any permitted lease must be in form acceptable to Lender and assigned to
Lender by Borrower by an assignment in form approved by Lender.
16. Survival. The representations, warranties, and covenants, of each Loan Party in the Loan Documents shall survive the execution and delivery of the Ltum
Documents and the making of the Advances to or on behalf of Borrower.
17. Notices arid Demands All demands or notices under the Loan Documents, unless otherwise specified, shall be in writing (including without limitation,
facsimile, receipt confirmed) and mailed, emailed, faxed or delivered to the address previously specified in writing by the party to whom such notice is being
given. Any demand or notice mailed shall he mailed U S first-class mail, postage prepaid, return receipt requested or a national overnight courier (with
confirmation of delivery). Demands or notices shall he deemed effective upon the earlier of (a) actual receipt by the addressee or (b) the date shown on the return
receipt, tax confirmation, or delivery receipt
18. Successors and Assigns. All of the terms and provisions of this Agreement shall apply to, hind and inure to the benefit of the successors and assigns of
Borrower (but (his shall not permit any assignment prohibited hereby) and Lender. In the event Borrower is composed of more than one party, the obligations,
covenants, agreements, and warranties contained herein as well as the obligations arising therefrom are and shall be joint and several as to each such party.
                                                                                    4(5)                                                           6465555: TA 49: 03.20


                                                                                                                         EXHIBIT 1
         21-00141-WLH11                     Doc 604-1             Filed 04/21/21              Entered 04/21/21 12:42:07 Page
                                                                                                                          Pg 44 of
                                                                                                                                of 55
19. Multiple Finance Accommodations. If Borrower has more than one loan or other finance accommodation with Lender and/or any of 1.ender's affiliates or
 agents, Borrower agrees that (a) this Agreement and the documents relating to such other finance accommodation shall all remain in effect and neither shall
 supersede the other, regardless of whether this Agreement and such other financing documents have differing terms, conditions, and requirements; and (b)
 regardless of any such differences, Borrower shall comply with all of the terms, conditions, and requirements of this Agreement and of such other financing
 documents.
20. Miscellaneous. TIME IS OF THE ESSENCE WITH REGARD TO EACH PROVISION OF THE. LOAN DOCUMENTS AS TO WHICH TIME iS A
FACTOR. No provision of any Loan Document can be amended, waived, discharged, or terminated except in a writing executed by the panics thereto, provided,
however, that Borrower agrees that i.cnder may correct any minor typographical or other errors by providing Borrower with written notice of such correction. Any
approval, consent, or statement that a matter is acceptable to Lender under the Loan Documents must be in writing executed by Lender and shall be construed to
apply only to the party and facts specifically set forth in writing. The headings at the beginning of sections of the Loan Documents are solely for convenience and
do not modify any sections. In each Loan Document, the singular shall include the plural and vice versa and each gender shall include the other gender. If any
provision of any of the Loan Documents is unenforceable, such provision shall he automatically modified to the minimum extent possible to make such provision
enforceable, and the enforceability of the other provisions of the Loan Documents shall not be affected. The Loan Documents shall be binding upon and inure to
the benefit of Lender arid each Loan Party and each of their respective permitted successors and assigns. Borrower agrees that any document processing fees may
be shared with or rebated to the selling dealer, in the event Borrower is composed of more than one party, the obligations, covenants, agreements, and warranties
contained herein, as well as the obligations arising therefrom, arc and shall be joint and several as to each such parry. To the extent any Borrower is deemed a
surety or guarantor, such Borrower waives any and all defenses and rights of sureties and guarantors that may be applicable Borrower certifies that neither the
Borrower nnr any of its direct or indirect owners is directly or indirectly controlled by any sanctioned person or entity, as described in any regulation, order, or
guidance issued by the U S. Department of Treasury's Office of Foreigi Assets Control or any other U S government entity. Borrower acknowledges that Lender,
in compliance with federal law, will be verilying certain information about Borrower. Burrower also certifies that neither it nor any of its direct or indirect owners
engages in any transactions prohibited by any U.S. laws. NOTICE. TO SOUTH DAKOTA BORROWERS: Any improprieties related to this transaction or the
lending practices of Lender may be referred to the South Dakota Division of Banking at 1601 N. Harrison Ave., Suite 1, Pierre, SD 57501; telephone: 605-773-
342I. These Loan Documents may be executed and delivered by facsimile signature and a facsimile signature shall be treated as an original. Multiple signatures
to these Loan Documents delivered separately shall constitute one original Loan Document. Borrower agrees that (i) Lender, it, affiliates, subsidiaries and its
service providers (the "VFS Parties") may disclose information abont the Borrower to other lenders, financing sources and credit bureaus and, as permitted by
law, to other persons, including entities affiliated arid associated with the VFS Parties, and (ii) the VFS Parties may process data and/or information in any
country where parties may have a presence.
21. Lender Agents. Borrower agrees that Lender may appoint one or more agents to act on its behalf and that such agents have the power and right to administer
and enforce this Agreement.




                                                                              5(5)                                                            6465555: TA 49: 03 20


                                                                                                                       EXHIBIT 1
         21-00141-WLH11                    Doc 604-1            Filed 04/21/21              Entered 04/21/21 12:42:07 Page
                                                                                                                        Pg 55 of
                                                                                                                              of 55
